UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6814



DANNY EUGENE RICHARDSON,

                                           Petitioner - Appellant,

          versus


MICHAEL W. YORK,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-00-1212-1)


Submitted:   December 20, 2001         Decided:     December 27, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danny Eugene Richardson, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny Eugene Richardson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).       We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. Richardson v. York, No. CA-00-1212-1

(M.D.N.C. July 19, 2001).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                              DISMISSED




                                    2